DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed on October 11, 2019.
Claims 1-14 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 112
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5-8, 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 5, and 10 recite “a first user terminal.” Independent claim 1 recites “a user terminal.” These are written as different user terminals. However, it appears that these terminals are the same. The language should be clarified. 
Claim 5 recites “wherein a first user terminal is a terminal leading the bill splitting, and the first user terminal designates a payer to pay the total payment amount and transmits user terminal information and a payment request for an amount to be paid.” It is unclear what is meant by this limitation. For example, if the first user terminal designates a payer to pay the total payment amount, then the bill is not being split. This appears to be a different embodiment where one payer pays the total. If “total payment amount” is meant to refer to the total remaining payment amount, then the claim should be clarified.
Claim 7 states that the total payment amount is split equally among the terminals. However, this contradicts claim 5 if claim 5 is interpreted to mean that one payer pays the total. 
Claim 8 recites “a user terminal.” Independent claim 1 also recites “a user terminal.” It’s unclear whether these are the same terminal. 

Claim 11 recites “accumulation information” and “accumulation.” It is unclear what is meant by these terms. For purposes of examination, the claim was interpreted to not include these terms. 
Claim 14 recites “wherein the order information and the total payment amount is shared between user terminals through a uniform resource locator (URL) in the form of a mobile bill including a unique order number, and the mobile bill is automatically discarded after the payment is complete.” The scope of this limitation is unclear. For example, is the URL the mobile bill itself? The relationship between the URL and the mobile bill is unclear. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-14
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-14 recite a “system,” and, therefore are directed to the statutory class of machine/manufacture.
 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the recited additional elements (i.e., computer related components such as the user terminal and the payment server), the claims as a whole recite a method of organizing human activity. The claims are directed to a system for splitting bills. This type of method of organizing human activity is a commercial interaction similar to marketing or sales activities or behaviors. Thus, the claims recite an abstract idea. 

No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools to provide a report. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application.
Step 2B: Does the Claim Provide an Inventive Concept? 
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 
Dependent Claims 
The dependent claims have the following additional elements that are not found in claim 1: a first user terminal (claim 2), a second user terminal (claim 3), an affiliate server (claim 4, 11), an affiliate point of sale (claim 4), a payment app (claim 6), a designated payer terminal (claim 10), an affiliate terminal (claim 12), and URL (claim 14). These are all generic computer components that are recited at a light level of generality, and are being used as a tool to implement the abstract idea of splitting a bill. 


As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chin et al., U.S. Patent Number 9,875,469. 

Claim 1:
Chin discloses: 
a user terminal configured to request bill splitting (see at least Chin, Figure 1, Item 102; column 5, line 66 through column 6, line 3 (“Upon receiving the user input through the pay portion of bill interface item 412, the customer device 102a 
a payment server configured to receive payment request information from at least one user terminal according to a bill splitting request for a total payment amount corresponding to input order information and configured to authenticate payment (see at least Chin, Figure 1, Item 108 (Payment service system which includes an application server and a secure server); column 2, lines 30-62 (The payment processor includes servers that perform the payment transaction.)).

Claim 2:
Chin further discloses: 
wherein a first user terminal enters information on its own amount to be paid, and the payment server completes a corresponding payment for the first user terminal when the payment is authenticated and updates information on an amount required to be paid by reducing the amount information with respect to the total payment amount (see at least Chin, Figure 4 and associated text (Item 410 shows the remaining amount on the bill after the first user makes a payment.)).

Claim 3:
Chin further discloses: 
wherein the payment server transmits the updated amount information required to be paid to a second user terminal that requests the bill splitting and communicates with the second user terminal to pay the requested amount (see at least Chin, Figure 5 and associated text (The second user device receives the updated bill information.)).

Claim 4:
Chin further discloses: 
wherein the payment server communicates with an affiliate server and an affiliate point of sale (POS) to share bill splitting payment status information according to the reception of the payment request information and the authentication of the payment (see at least Chin, Figure 6 and associated text (The merchant terminal receives and displays updated bill information.)).

Claim 5:
Chin further discloses: 
wherein a first user terminal is a terminal leading the bill splitting, and the first user terminal designates a payer to pay the total payment amount and transmits user terminal information and a payment request for an amount to be paid (see at least Chin, column 6, lines 3-13 (When the first customer finishes making a payment, that customer can transfer the remainder of the bill to a second customer device.)).

Claim 6:
Chin further discloses: 
wherein a second user terminal receives a payment request message including information on an amount to be paid from the first user terminal and performs the payment using a payment app (see at least Chin, Figure 5 (Second user terminal that is used to make a payment); column 6, lines 3-13 (When the first customer finishes making a payment, that customer can transfer the remainder of the bill to a second customer device.)).

Claim 8:
Chin further discloses: 
wherein when the bill splitting of the total payment amount is complete, the payment server transmits a message informing a user terminal requesting payment associated with the corresponding order information that the payment has been already completed (see at least Chin, Figure 6 and associated text (The merchant terminal receives and displays updated bill information.)).

Claim 9:
Chin further discloses: 
wherein the user terminal receives ordered menu items included in the order information and price information as a list, adds the price information to the amount to be paid, and requests the bill splitting (see at least Chin, Figure 4 and associated text (Item 410 shows the remaining amount on the bill after the first user makes a payment.)).

Claim 10:
Chin further discloses: 
wherein when a first user terminal performs payment on the total payment amount by using its own payment means, the payment server allows an account transfer request message for the bill splitting to be generated and transmitted from the first user terminal to a designated payer terminal (see at least Chin, Figure 5 (Second user terminal that is used to make a payment); column 6, lines 3-13 (When the first customer finishes making a payment, that customer can transfer the remainder of the bill to a second customer device.)).

Claim 12:
Chin further discloses: 
an affiliate terminal configured to display a bill splitting progress status for the total payment amount corresponding to the input order information and perform off-line bill splitting payment by cash or plastic card according to a user request (see at least Chin, Figure 6 and associated text (The merchant terminal receives and displays updated bill information and can complete the payment using the card reader (612) and a payment card (604).); column 6, line 58 through column 7, line 28.).

Claim 13:
Chin further discloses: 
wherein the user terminal transmits third-party proxy payment request information for the bill splitting to a third-party terminal, and payment amount information and a mobile bill corresponding to the order information are included in the third-party proxy payment request information (see at least Chin, Figure 1, Item 102c (This is a third customer device. There can be any number of devices.); column 6, lines 53-57 (“The customer device 102b, upon completion of the payment, can notify a third customer device to pay a third potion of the bill….”)).

Claim 14:
Chin further discloses: 
wherein the order information and the total payment amount is shared between user terminals through a uniform resource locator (URL) in the form of a mobile bill including a unique order number (see at least Chin, Figure 4 and associated text (Shown is a mobile bill with a unique order number (Ticket #); Figure 5 and associated text (The second user device receives the updated bill information.)).
and the mobile bill is automatically discarded after the payment is complete .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al., U.S. Patent Number 9,875,469 and Naaman, U.S. Patent Application Publication No. 2012/0166332 A1.

Claim 7:
Chin does not explicitly teach, but Naaman, however, does teach:
wherein when 1/N division is selected in the first user terminal, the payment server equally divides the total payment amount according to a predetermined scheme and transmits information on the equally divided amount requested to be paid to a terminal of the designated payer (see at least Naaman, paragraph 0036 (The assignable bill item can be split into two or more equal amounts.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Naaman’s method of splitting bills equally with Chin’s invention for bill splitting. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of allowing users to easily divide the bill by the number of payers. Often, people divide bills evenly when they are eating at a restaurant, purchasing a gift, buying concert tickets, etc. It would have been obvious that Chin’s interface could have an option for evenly splitting the bill so that no calculations will be required by the users. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al., U.S. Patent Number 9,875,469 and Coffman et al., U.S. Patent Application Publication No. 2014/0164234 A1.

Claim 11:
Chin does not explicitly teach, but Coffman, however, does teach:
wherein the payment server communicates with an affiliate server to transmit discount or accumulation information for the total payment amount and performs point discount or accumulation when the payment is authenticated by the user terminal (see at least Coffman, paragraph 0034 (A coupon, discount, reward points, or the like may be applied to a split bill.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Coffman’s method of applying a discount or coupon to a split bill with Chin’s invention for bill splitting. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of allowing users to take advantage of any promotions such as coupons or discounts.  



Other Relevant Prior Art
	The following references have not been cited in a rejection, but are relevant to the claimed invention: 
Miyuki, U.S. Patent Application Publication No. 2006/0229984 A1 (POS terminal for easy split-the-bill settlement).
Bank et al., U.S. Patent Application Publication No. 2014/0074691 A1 (Bill split for NFC transactions).
Ham, U.S. Patent Application Publication No. 2014/0279098 A1 (Bill splitting and payment system and method). 
Anderson, U.S. Patent Application Publication No. 2015/0310408 A1 (System and method for bill splitting). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692